Exhibit Thomson StreetEvents www.streetevents.com Contact Us 1 © 2008 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. Final Transcript Aug. 07. 2008 / 5:00PM ET, FRP - Q2 2008 FairPoint Communications, Inc. Earnings Conference Call CORPORATE PARTICIPANTS Brett Ellis FairPoint Communications, Inc. - IR - Media Contact Gene Johnson FairPoint Communications, Inc. - Chairman and CEO Peter Nixon FairPoint Communications, Inc. - President John Crowley FairPoint Communications, Inc. - CFO CONFERENCE CALL PARTICIPANTS Ana Goshko Banc of America Securities - Analyst Jason Armstrong Goldman Sachs - Analyst David Barden Banc of America Securities - Analyst Fla Lewis Weybosset Research & Management - Analyst Hale Holden Barclays Capital - Analyst David Sharret Lehman Brothers - Analyst Tom Seitz Lehman Brothers - Analyst PRESENTATION Operator Good afternoon. My name is Jeremy and I will be your conference operator today. At this time, I would like to welcome everyone to the FairPoint Communications second quarter 2008 conference call. All lines have been placed on mute to prevent any background noise. After the speakers' remarks, there will be a question-and-answer session. (Operator Instructions). Mr.
